Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 2, line 3, delete “means of”.
In clam 4, line 2, delete “means of”.
In claim 7, lines 3 and 4, delete “i.e. particular the gap between the holding means transversely to the transport direction T in the closing position”.
In claim 9, delete “preferably lies” while inserting –lying--.
In claim 10, line 2, delete “means of”.
In claim 16, line 1, delete “the” before the word “minimum” while inserting –a--.
In claim 17, line 5, delete “a” before the word “holding” while inserting –said--.
In claim 19, line 2, delete “the” before” the word “region” while inserting –a--.  And on line 5, delete the word “preferably”.  
In claim 20, line 3, delete “preferably”. 
In claim 21, line 16, delete “the” before the word “final” while inserting –a--.
Lastly, in claim 27, line 1, delete “its” while inserting –the method--.

					Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed apparatus and method for fixing and transporting crabs are believed to be in condition for allowance and the application is being forwarded to issue.  The prior art of record does not anticipate nor render obvious with the proper teaching(s) the claimed invention.  The allowable subject matter includes two holding means arranged transversely to the transport direction T at a distance from each other, are designed to be pivotable relative to the supporting plate lying substantially in or parallel to the transport plane and are movable towards and away from each other transversely to the transport direction. As such, the application is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643